Citation Nr: 1342634	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  11-02 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to additional compensation for a dependent child.

2.  Whether the Veteran's annualized countable income exceeds the maximum annual income limit for payment of non-service-connected pension benefits.


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.

This issue of entitlement to additional compensation for a dependent child comes before the Board of Veterans' Appeal (Board) on appeal from a July 2009 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, on behalf of the Regional Office in Wichita, Kansas.  The issue of whether the Veteran's annualized countable income exceeds the maximum annual income limit for payment of non-service-connected pension benefits, comes to the Board on appeal from a February 2010 administrative decision by the RO in Wichita, Kansas.

Although an issue of entitlement to non-service-connected pension was adjudicated and appealed to the Board, this issue is moot, as it has already been decided in the Veteran's favor.  In an April 2008 rating decision, it was determined by VA that the Veteran met the basic eligibility requirements for a non-service-connected pension.  This status has not changed and, thus, the Veteran remains eligible for a non-service-connected pension.  However, once VA determines eligibility, it must also determine whether the Veteran is entitled to payment of non-service-connected pension benefits.  In so doing, VA will assess, among other things, the Veteran's annualized income.  In February 2010, VA determined that the Veteran's annualized countable income exceeded the maximum annual income limit for payment of non-service-connected pension benefits.  Thus, while the Veteran retained his eligibility for a non-service-connected pension, he was not entitled to payment of the associated benefits.  As such, the salient issue is whether the Veteran's annualized countable income was properly calculated.  Consequently, the Board has re-captioned the Veteran's claims as a single issue (as seen above), and it will be addressed as such herein.

In March 2012, the Veteran testified at a Board hearing with the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.

The issue of whether the Veteran's annualized countable income exceeds the maximum annual income limit for payment of non-service-connected pension benefits will be addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

The Veteran is not the biological or adoptive father, or stepfather of T.R.C., he is her grandfather.



CONCLUSION OF LAW

The criteria for finding T.R.C. a dependent child for purposes of additional compensation have not been met.  38 U.S.C.A. § 101(4) (West 2002); 38 C.F.R. § 3.57 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The provisions of the law regarding VA's duties to notify and assist have no effect on an appeal where, as here, the law, and not the underlying facts or development of the facts, is dispositive.  38 U.S.C.A. § 5103A (West 2002 & 2013); Manning v. Principi, 16 Vet. App. 534 (2002).

The Veteran claims that he is entitled to additional compensation for T.R.C. as a dependent child because he was appointed co-legal Guardian and later sole legal Guardian of T.R.C. by a State court.  Further, the Veteran stated that T.R.C. has lived with him and that he has assumed financial responsibility for essentially her entire life.  

In support of his claim, the Veteran provided VA with a December 2006 court Order that he claims demonstrates that he was appointed co-legal Guardian along with T.R.C.'s grandmother.  The Veteran testified at a March 2012 hearing with the undersigned Veterans Law Judge that he was appointed sole legal Guardian after the grandmother died in September 2011.

For purposes of additional compensation, the term "dependent children" is defined as an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of the veteran's household, and an illegitimate child if certain specific criteria are met.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57. 

Despite the Veteran's contentions, the December 2006 court Order did not appoint him co-legal Guardian of T.R.C.; the grandmother was appointed as T.R.C.'s sole legal Guardian.  In the December 2006 court Order, the Veteran was recommended as a temporary co-legal Guardian while the grandmother was attending to the care of her daughter; however, the court Order did not specifically appoint the Veteran legal Guardian status of T.R.C. at any level.  The Veteran did not submit any documentation indicating that he was appointed as sole legal Guardian upon the death of the grandmother in September 2011, or that he was otherwise appointed to legal Guardian status of T.R.C. at any level.  During the March 2012 Board hearing, the Veteran testified that he contacted the State court to report the death of the grandmother.  He stated that he was then informed that he was appointed as T.R.C.'s sole legal Guardian, but did not submit documentation supporting this contention.

Further, the evidence of record does not show, and the Veteran has not asserted, that he is T.R.C.'s biological father or stepfather, or that he has legally adopted T.R.C.  The Veteran is T.R.C.'s grandfather.  

Given that the Veteran is T.R.C.'s grandfather and not her biological father, stepfather, or legally adopted father, the Board finds that there is no basis in law in which to consider T.R.C. a dependent child for purposes of additional benefit payments to the Veteran.  This is so even if the Board accepts the Veteran's assertions that T.R.C. has lived with him and that he has assumed financial responsibility for her for her entire life.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57.  Accordingly, the claim is denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).  While the Board is sympathetic to the Veteran's claim, it must nonetheless apply the law as it exists, and cannot extend benefits out of sympathy for a particular claimant.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992).


ORDER

Entitlement to additional compensation for T.R.C. as a dependent child is denied.


REMAND

During the pendency of this appeal, the Veteran asserted that he received treatment at a VA medical facility in Las Vegas, Nevada, and that he incurred costs associated with that treatment, which he paid in 2008 and 2009, and for which money he received from the Social Security Administration was offset.  He claimed that the total cost of this treatment (in addition to other medical expenses) reduces his annualized countable income during those years to such an extent that he is entitled to payment of non-service-connected pension benefits.  To date, the Veteran has not submitted itemized monthly billing statements from the VA medical facility in Las Vegas, Nevada, nor did the RO undertake efforts to obtain those records.  As such, the Board finds that a remand is warranted in order for the RO to attempt to obtain the Veteran's itemized monthly billing statements from the VA medical facility in Las Vegas, Nevada.

The Board finds that a remand is also warranted in order for the RO to request that the Veteran submit or identify evidence (not already associated with the claims file) of all of the payments he made on and after January 1, 2008 for unreimbursed medical expenses for treatment he received from VA and non-VA treatment providers.

Additionally, the evidence of record does not include Financial Status Reports completed and submitted by the Veteran.  As such, while the Veteran's claim is in remand status, the RO should request that the Veteran complete and submit a Financial Status Report (VA Form 5655).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and request that he submit or identify evidence (not already associated with the claims file) of all of the payments he made on and after January 1, 2008 for unreimbursed medical expenses for treatment he received from VA and/or non-VA treatment providers.  The RO should undertake efforts to obtain any evidence identified by the Veteran.

2.  The RO should undertake efforts to obtain the Veteran's itemized monthly billing statements from the VA medical facility in Las Vegas, Nevada, dated on and after January 1, 2008.

3.  The RO should provide the Veteran with, and request that he complete and submit, a Financial Status Report (VA Form 5655).

4.  The RO should document all efforts to obtain the evidence described in the paragraphs #1 through #3.

5.  Once the above actions have been completed, the RO must re-adjudicate the Veteran's claim on appeal, taking into consideration all relevant evidence associated with the Veteran's claims file since the February 2011 supplemental statement of the case.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


